Citation Nr: 1739983	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a compensable rating for a left ankle fracture with heel spurs status post surgery. 

2. Entitlement to a compensable rating for scars, status post left ankle surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from March 1964 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in February 2017. 


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's chronic right ankle strain has been manifested by symptoms no greater than objective findings of pain, but without marked limitation of motion or involvement of two or more minor joint groups, with or without occasional incapacitating exacerbations.

2. The scars associated with the left ankle surgery are not unstable or painful or greater than 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but not greater, for left ankle fracture have been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2016).

2. The criteria for a compensable rating for the service-connected scar associated with the left ankle surgery are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Left Ankle

The Veteran testified that in 2009 he fell and broke his left ankle while waiting for his left knee to get its meniscus repaired. The Veteran testified that about nine months later he started getting chronic pain in his ankle. He currently takes Vicodin for the pain. He usually wears a brace on his ankle and walks with a cane. The Veteran reported flare-ups about once a month. The Veteran testified that while he can move his ankle that it causes him pain to do so. 

The Veteran has been assigned no compensable evaluation for a left ankle fracture.  The disability is evaluated under Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are used when a rating requires use of additional rating criteria to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a (2016).  Diagnostic Codes 5010 is used for rating traumatic arthritis and provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis, under Diagnostic Code 5003.  Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's chronic right ankle sprain has also been evaluated under DC 5271, limited motion of the ankle.  Under this diagnostic code, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating; a 20 percent evaluation represents the maximum rating available under DC 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion, and from zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2016).

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2015);  38 C.F.R. §§ 4.2, 4.6. (2016)

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 U.S.C.A. § 4 .45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

The Veteran had a VA examination in November 2015 where his dorsiflexion was 20 degrees and his plantar flexion was 45 degrees in his left ankle. There was moderate tenderness noted on the lateral ankle ligaments. The Veteran was able to perform repetitive-use testing and there was no additional loss of function. The Veteran's left ankle was found to be limited with use over time due to pain, fatigue and weakness. There was also noted weakened movement, instability of station, disturbance of locomotion and interference with standing. The Veteran had normal muscle strength testing and no findings of instability in the left ankle. 

In this instance, there is objective evidence of painful motion that warrants a 10 percent rating under DC 5003. There is not, however, a basis for a higher rating under DC 5271 because the Veteran does not have a marked limitation in his range of motion or greater. Therefore, an increased rating of ten percent is appropriate in this case under DC 5003. 

B. Left Ankle Scar

The Veteran testified that he has no problems with his left ankle scars. He indicated that he has four of them. 

Under appropriate rating criteria from 38 C.F.R. § 4.118, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Diagnostic Code 7804.  Scars that are not of the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating if their area or areas are 144 square inches (929 sq.cm) or greater.  Diagnostic Code 7802.  

The Veteran had a VA examination in November 2015. None of the veteran's scars were found to be painful or unstable. There were five scars noted on the left ankle and the largest was 8 cm long. None of the scars resulted in any loss of function. 

Based on the following, the Veteran is not eligible for a compensable rating under DC 7804 because the scars are neither unstable nor painful and none are greater than 144 square inches. 

II. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




ORDER

Entitlement to a 10 percent rating for a left ankle fracture with heel spur, status post surgery is granted. 

Entitlement to a compensable rating for scars, status post left ankle surgery is denied. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


